EXHIBIT 8.1 CHINA HYDROELECTRIC CORPORATION(incorporated in the Cayman Islands) NAME OF SUBSIDIARY OWNERSHIP JURISDICTION Beijing A.B.C. Investment Consulting Co., Ltd. 100 % PRC Yunnan Huabang Electric Power Development Co., Ltd. 100 % PRC Sichuan Huabang Hydroelectric Development Co., Ltd. 100 % PRC Yunhe County Shapulong Hydropower Generation Co., Ltd. 100 % PRC Zhejiang Province Jingning Yingchuan Hydroelectric Development Co., Ltd. 100 % PRC Qingtian Wuliting Hydroelectric Development Co., Ltd. 100 % PRC Suichang County Jiulongshan Hydroelectric Development Co., Ltd. 100 % PRC Suichang County Zhougongyuan Hydroelectric Development Co., Ltd. 100 % PRC Sanming Zhongyin Banzhu Hydroelectric Co., Ltd. 100 % PRC Pingnan County Wangkeng Hydroelectric Co., Ltd. 100 % PRC Pingnan County Yuanping Hydroelectric Co., Ltd. 100 % PRC Pingnan County Yuheng Hydropower Co., Ltd. 100 % PRC Sunpower Asia Limited 100 % Hong Kong China Hydroelectric Corporation (Hong Kong) Limited 100 % Hong Kong Longquan Ruiyang Cascade II Hydroelectric Co., Ltd. 100 % PRC Fujian Huabang Hydroelectric Investment Co., Ltd. 100 % PRC Henan Wuyue Storage Power Generating Co., Ltd. 79 % PRC Yingjiang County Qinrui Husahe Hydropower Co., Ltd. 100 % PRC Luquan Xiaopengzu Power Generation Co., Ltd. 100 % PRC Fugong County Hengda Hydroelectric Development Co., Ltd. 100 % PRC Fugong Xineng Power Development Co., Ltd. 100 % PRC Shaowu City Jinlong Hydroelectric Co., Ltd. 55 % PRC Shaowu City Jintang Hydroelectric Co., Ltd. 74 % PRC Shaowu City Jinwei Hydroelectric Co., Ltd. 74 % PRC Shaowu City Jinling Power Generation Co., Ltd. 100 % PRC
